THE COURT
held: 1. The proper mode of proof by the parties on the. facts in issue between them in this case, is by testimony taken orally before a master.
2. It is incumbent on a plaintiff, in moving for an attachment against a defendant for contempt of court in not obeying its process of injunction, to state, in tbe proofs on which the application is founded, the specific acts of omission or commission on the part of the defendant which constitute the alleged contempt.
3. When, in such a proceeding, the defendant is ordered by tbe court to answer interrogatories to be filed by the plaintiff, such interrogatories must be limited to tbe particular offences so alleged against the defendant; and it is not competent for the plaintiff to file interrogatories inquiring in regard to matters not: charged specifically against the defendant in the proofs fur*1206nished on the application for the attachment.
[NOTE. Upon the hearing upon the merits in this case there was a decree for plaintiff, with reference to master to take an account. Case No. 10,757. The final decree awarding damages was affirmed by the supreme court. 18 How. (50 U. S.) 289.]
4. The plaintiff is not entitled to require the defendant to answer interrogatories as to particulars which are charged on the information and belief of the plaintiff or of other witnesses, and are not established by direct evidence.
5. The sevei'al interrogatories demurred to by the defendant are unauthorized by law, and- are bad in substance; and the defendant must be exonerated from answering them, and is entitled to recover against the plaintiff his costs on the demurrers to be taxed, but the enforcement of such costs must be stayed until the matters in issue between the parties on the interrogatories answered shall have been disposed of.
C. There must be a reference to a master to take the proofs of the respective parties upon the issues joined, and report the same to the court with all convenient speed.